NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3103-20

TOWNSHIP OF UPPER,

          Plaintiff-Respondent,

v.

WHIPPOORWILL
CAMPGROUNDS, LLC,
THOMAS SWENK AND
CINDY SWENK,

     Defendants-Appellants.
________________________

                   Submitted November 16, 2021 – Decided December 1, 2021

                   Before Judges Fisher, Currier and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Cape May County, Docket No. L-0111-19.

                   Cooper Levenson, PA, attorneys for appellants
                   (Jennifer B. Barr, on the briefs).

                   Barry, Corrado & Grassi, PC, attorneys for respondent
                   (Frank L. Corrado, on the brief).

PER CURIAM
      We were advised prior to argument that the matter was amicably adjusted,

and the parties have stipulated to the dismissal of this appeal. Accordingly, the

appeal is dismissed with prejudice and without costs.




                                                                           A-3103-20
                                       2